Opinion of the Court
Ferguson, Judge:
Tried by special court-martial, the accused pleaded guilty to two specifications of absence without leave and one of breach of restriction, in violation, respectively, of Uniform Code of Military Justice, Articles 86 and 134, 10 USC §§ 886, 934. Although the bad-conduct discharge was imposable solely because the offenses were tried together and the permitted confinement extended to- six months, the president did not state the basis for the additional penalty. Such was error and, under the circumstances of this case, it was prejudicial to fail to do so. United States v Yocom, 17 USCMA 270, 38 CMR 68, this day decided.
The' decision of the board of review is reversed and the record of trial is returned to the Judge Advocate General of the Navy. The board may reassess *294the sentence appropriately or order a rehearing thereon.
Judge Kilday concurs.